 JOURNEYMEN PIPE FITTERS LOCAL NO. 392Journeymen Pipe Fitters Local No. 392, affiliatedwith the United Association of Journeymen andApprentices of the Plumbing and Pipe FittingIndustry of U.S. and Canada, AFL-CIO (KaiserEngineers, Inc.) and Gary McKibben. Case 9-CB-3880September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn December 6, 1979, Administrative LawJudge Robert E. Mullin issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,lfindings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, JourneymenPipe Fitters Local No. 392, affiliated with theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of U.S.and Canada, AFL-CIO, Cincinnati, Ohio, its offi-cers, agents and representatives, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.2I Respondent has excepted, inter alia, to the Administrative LawJudge's refusal to allow Respondent to present testimony regarding theCharging Party's failure to exhaust internal remedies by initiating thecomplaint procedures set forth in the posted hiring hall provisions of Re-spondent's collective-bargaining agreement with the Mechanical Contrac-tors Association of Cincinnati We find no merit to this exception Al-though Respondent contends that the Board should defer considerationof the alleged violation of the Act under the rationale of Collyer InsulatedWire, A Gulf and Western Systems Co., 192 NLRB 837 (1971), we havepreviously held that deferral to arbitration is not appropriate in caseswhere the interests of the aggrieved employee are in apparent conflictwith the interests of the parties to the contract. Local Union 675., Interna-tional Brotherhood of Electrical Workers. AFL-CIO (S & M Electric Co.),223 NLRB 1499 (1976), and cases cited therein. We find that principleapposite here. Member Jenkins would not in any event defer to the con-tractual grievance procedure for the reasons set forth in his dissentingopinion in Collyer., supra, and subsequent cases.2 The Administrative Law Judge inadvertently failed to conform thenotice to the recommended Order, we have corrected the notice accord-ingly.252 NLRB No. 44CHAIRMAN FANNING, concurring:While I agree with my colleagues that Respond-ent, by failing to follow the contractual terms gov-erning the operation of its exclusive hiring hall andby failing to inform applicants for referral that theposted referral procedure was not the system actu-ally being followed in referring job applicants, vio-lated Section 8(b)(1)(A) and (2) of the Act,3Icannot agree with their affirmance of the Adminis-trative Law Judge's finding that Respondent like-wise breached its duty of fair representation to thejob applicants involved. A union's duty to fairlyrepresent employees is, in my view, breached onlywhen it deals in bad faith, and not when it ismerely negligent or nonresponsive.4I would notfind the evidence herein to establish that Respond-ent acted in bad faith in any regard, and thereforewould not find it to have violated the Act througha failure to fairly represent applicants for jobs aswould my colleagues on the majority. The relevantfacts, more fully set forth in the AdministrativeLaw Judge's Decision, are, briefly, as follows:Respondent at all material times has been partyto a collective-bargaining agreement with the Me-chanical Contractors Association of Cincinnati(herein called MCA), pursuant to which Respond-ent operates an exclusive hiring hall. The hiringhall provisions of the contract are posted in theunion hall and require, inter alia, that ". ..Quali-fied applicants shall be registered on the appropri-ate craft out-of-work list in the order of time anddate of registration," and that Respondent maintainand utilize the craft out-of-work list on a first in,first out basis.On March 13, 1978, Charging Party McKibben,a pipefitter and member of a sister local of thesame International as Respondent, filled out an"application for registration" at the hiring hall. Re-spondent had just received a work request fromKaiser Engineers, Inc. (herein called Kaiser), forwelders at a site where it was constructing a nucle-ar power plant,5and Respondent's business man-ager, Robert C. Sullivan, offered to refer McKib-ben to the job. McKibben declined the referral ongrounds that he did not have a welding certificate.I also agree that the matter should not be deferred to the parties'contractual grievance procedure. See my dissenting opinion in Collyer In-sulated Wire A Gulf and Western Systems Co., 192 NLRB 837 (197l).4 See my dissenting opinion in Local No. 324. International Union ofOperating Engineers. AFL-CIO (Michigan Chapter. Associated GeneralContractors of America. Inc.), 226 NLRB 587 (1976). Bad faith may, ofcourse, encompass "arbitrary conduct" of a nature which restrains or co-erces employees This Respondent has not, in my view, demonstratedconduct of such an arbitrary nature as to constitute bad faith.5 By virtue of a collective-bargaining agreement between Local 392and the National Contractors Association, of which Kaiser is a member,Kaiser is bound by the referral procedures set forth in the agreementwhich Local 392 has with MCA417 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDRespondent did not subsequently refer McKibbento any other job, although the hiring hall receivednumerous requests for nonwelder pipefitters.6Sullivan, who was the sole witness at the hear-ing, testified that from August 1977 to January1979 there was no lack of work for Respondent'smembership and, consequently, he did not maintaina summary list of all out-of-work hiring hall regis-trants as required by the collective-bargainingagreement. During this time he filled job requestswith men present in the hiring hall the day the re-quest was received, called other local unions of theInternational, contacted men he knew were soon tobe laid off, or utilized members of other locals ofthe International who happened to be in the hallseeking referrals. According to Sullivan, once a re-ferral was offered, if a registrant either accepted ordeclined it, the registration form was filed alpha-betically in a file cabinet in the office.7Inasmuchas no summary out-of-work list existed whenMcKibben registered on March 13, Sullivan filedMcKibben's application for registration form in afile cabinet after McKibben declined to take thewelder's job at Kaiser. It is however, that,had the posted contractual provision requiringmaintenance of the craft out-of-work list been fol-lowed, McKibben should have been referred to thenext available pipefitting job.It is well established that a wide range of reason-ableness must be allowed a statutory bargainingrepresentative in serving the unit it represents, sub-ject always to complete good faith and honesty ofpurpose in the exercise of its discretion. Ford MotorI Sullivan distinguished between pipefitters and welders, as is evi-denced by his testimony as follows:Q. There was some testimony when Mr. Keenan [counsel for theGeneral Counsel] was asking you questions about your method ofplacing calls to other locals to see if you could obtain men. Did youcall other locals only when you had exhausted your supply of appli-cations for employment at the hiring hall that were turned in there?A. I would say normally that's the procedure. The only time I de-viate from it is if, you know, if there were six people there that werepipefitters and I needed welders, I may have called local unions andasked them to supply me welders because the people that were onregistration at that time could not fill the qualifications I'm notsaying that it happened at this particular time but that has happenedin the past.The Administrative Law Judge found that it appeared that applica-lions for registration filled out by jobseekers who came into Respondent'shiring hall were good only for the day the registration was completed,and were then filed away in a filing cabinet and not again used for job-referral purposes. I note, however, that Sullivan testified, without contra-diction, that he held such applications until such time as the applicantwas either referred to a job or refused work before placing the applica-tion in the filing cabinet. I further note that Charging Party McKibbenhad indicated no special skills on his pipefitting registration application,and refused only a job as a welder at a nuclear power plant constructionsite, which required welding skills for which McKibben did not regardhimself and had not indicated himself qualified. In these circumstances, Ifind Respondent's fairlure thereafter to refer McKibben to a pipefittingjob for which he did qualify to be unlawful irrespective of whether theapplications were permanently filed away the day they were submitted oronly after the applicant had been offered referral to a job.Co. v. Huffman, et al., 345 U.S. 330, 337 (1953).However, where referral under an exclusive hiringhall agreement is conditioned upon clear and unam-biguous standards set forth in that agreement, therefusal to refer an employee who qualifies for re-ferral under such standards, without more, sufficesto establish, prima facie, a violation of Section8(b)(l)(A) and (2) of the Act. Thus, under an ex-clusive hiring hall arrangement a labor organizationis under a duty to conform with and apply lawfulcontractual standards in administering registry,preference, and referrals, and any departure there-from resulting in a denial of employment to amember falls within that class of discriminationwhich inherently encourages union membership.International Brotherhood of Electrical Workers.Local 592 (United Engineers & Construction Co.),223 NLRB 899, 901 (1976), and cases cited therein;Local Union No. 725 of the United Association ofJourneymen and Apprentices of the Plumbing and Pi-pefitting Industry of the United States and Canada,AFL-CIO (Powers Regulator Company), 225 NLRB138 (1976). A union may rebut such a prima faciecase by showing that its interference with employ-ment was pursuant to a valid union-security clause,or that the action was necesary to the effectiveperformance of its function of representing its con-stituency. See, e.g., International Association of Heat& Frost Insulators & Asbestos Workers, AFL-CIO,Local 22 (Rosendahl, Inc.), 212 NLRB 913 (1974),and International Union of Operating Engineers,Local 18, AFL-CIO (Ohio Contractors Association),204 NLRB 681 (1973), remanded to the Board at496 F.2d 1308 (6th Cir. 1974), with the Board reaf-firming at 220 NLRB 147 (1957).Respondent in the instant case has adduced noevidence that its departure from the posted con-tractual procedures was essential to its effectiverepresentation of employees. Rather, Respondentdefends its abandonment of maintenance of thecraft out-of-work list only on the basis that, due tovirtually full employment enjoyed by users of itshiring hall during the applicable time period, refer-rals were made directly from the registration formswith the forms themselves serving as a list.8Yet,Respondent did not inform all applicants for regis-tration of the procedure it was using, and the con-tractual provisions requiring maintenance of a sum-mary list remained posted in the hiring hall. Thus,users of Respondent's hiring hall were not notified' Had McKibben's name been placed on a pipefitters out-of-work list,his refusal to accept the Kaiser welder's job would not have affected hisposition on the pipefitters list, or resulted in the loss of employment op-portunities when the welder's job was refused, inasmuch as Respondentdistinguished between pipefitters and welders in its job referrals (see fn.6. rupra)418 JOURNEYMEN PIPE FITTERS LOCAL NO. 392of the actual procedures utilized by Respondentwhich controled their opportunities for jobs. Itherefore find, in agreement with my colleagues,that by operating its hiring hall in disregard of theprovisions of its collective-bargaining agreement,without informing job applicants that the postedprovisions were not being adhered to, Respondentviolated Section 8(b)(1)(A) and (2) of the Act. Iwould not, however, as stated, find Respondent'sconduct in this regard to constitute bad faith so asto also breach its duty of fair representation to thejob applicants concerned. Accordingly, I wouldaffirm the Administrative Law Judge's finding thatRespondent violated Section 8(b)(1)(A) and (2) ofthe Act only on the basis of its failure to conformwith and apply the lawful contractual standards forreferral set forth in its collective-bargaining agree-ment.APPENDIXNOTICE To MEMBERSPOSTED) BY ORDER OF ITHENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT operate our exclusive hiringhall and referral system for referral of employ-ees to Kaiser Engineers, Inc., or any other em-ployer, without using an out-of-work list,without any objective criteria or standards, orin a discriminatory manner.WE WILL NOT fail or refuse to refer GaryMcKibben to work as an employee of KaiserEngineers, Inc., or any other employer, pursu-ant to the operation of our exclusive hiringhall and referral system for the referral of em-ployees to employers, without using an out-of-work list, without any objective criteria orstandards, or in discriminatory manner, there-by causing or attempting to cause Kaiser Engi-neers, Inc., or any other employer, to denyMcKibben employment.WE WILL NOT in any like or related mannerrestrain or coerce employees or applicants foremployment in the exercise of the rights guar-anteed them by Section 7 of the NationalLabor Relations Act, as amended.WE WILL pay Gary McKibben the amountof earnings which he lost because of our fail-ure to refer him in a nondiscriminatory manneron and after March 13, 1979, to work as anemployee of Kaiser Engineers, Inc., or of anyother employer, plus interest.WE WILL operate our exclusive hiring halland referral system in a nondiscriminatorymanner based on objective criteria and stand-ards.JOURNEYMEN PIPE FITTERS LOCALNo. 392, AFFILIATED WITH THEUNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THEPILUMBING AND PIPE FITTING INDUS-TRY OF U.S. AND CANADA, AFL-CIODECISIONSTATEMENr OF THE CASEROBERT E. MUI.LIN, Administrative Law Judge: Thiscase was heard on June 28, 1979, in Cincinnati, Ohio,pursuant to a charge duly filed and served' and a com-plaint issued on January 25 and amended on June 11,1979. The complaint, as amended, presents the questionas to whether, in the operation of its hiring hall, the Re-spondent violated Section 8(b)(1)(A) and (2) of the Na-tional Labor Relations Act, as amended. The Respondenthas conceded certain facts with respect to the Employ-er', business operations, but it denies all allegations thatit has committed any unfair labor practices.At the hearing all parties were represented by attor-neys. All were given full opportunity to examine andcross-examine witnesses and to file briefs. Oral argumentwas waived. Subsequent to the close of the hearing, ablebriefs were received from both the General Counsel andthe Respondent.Upon the entire record in the case, including the briefsof the parties, and from my observation of the witnesses,I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERKaiser Engineers, Inc. (herein called Kaiser), an Ohiocorporation, is engaged in the construction industry as ageneral contractor. For some time Kaiser has been en-gaged in the construction of the Zimmer Power Plant, anuclear power source, located near Moscow, Ohio.During the 12 months prior to the issuance of the com-plaint, a representative period, Kaiser purchased and re-ceived goods and materials valued in excess of $50,000which were shipped to the Moscow construction site di-rectly from points outside the State of Ohio. Upon theforegoing facts, the Respondent concedes, and it is nowfound, that Kaiser Engineers, Inc., is, and has been, anemployer within the meaning of Section 2(2) of the Act,and that it is engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.The charge was filed on May 24, 1978. and served on the Respond-ent the following day419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE RESPOND)ENT LABOR ORGANIZATIONJourneymen Pipe Filtters Local No. 392, affiliated withthe United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the U.S.and Canada, AFL-CIO, the Respondent, herein calledthe Union or Local 392, is a labor organization withinthe meaning of Section 2(5) of the Act. The Respondentacknowledges, and it is now found, that Robert C. Sulli-van, business manager for Local 392, is, and has been, anagent for the Respondent within the meaning of Section2(13) of the Act.111. TH[ AI..F-(l(tl) UNFAIR ABOR PRACTICIESA. The FactsAt all times material herein, the Respondent has main-tained a collective-bargaining agreement between it andthe Mechanical Contractors Association of Cincinnati,herein called MCA, which contract provides for themaintenance of an exclusive hiring hall for referral ofemployees by the Respondent to positions of employ-ment.2Finally, by virtue of a collective-bargainingagreement effective on July 15, 1977, and remaining ineffect until July 15, 1979, between Local 392 and the Na-tional Contractors Association, of which Kaiser is amember, Kaiser is bound by, and has abided by, the re-ferral procedures set forth in the agreement which Local392 has with MCA.The General Counsel alleges that since about March13, 1978, to on or about April 27, 1979, the Respondentdiscriminatorily, arbitrarily, and capriciously refused torefer Gary McKibben to Kaiser and to other prospectiveemployers who are parties to the above-described collec-tive-bargaining agreement. This allegation is denied bythe Respondent in its entirety. To the facts in connectionwith this issue I will now turn.McKibben, the Charging Party, is a journeyman pipe-fitter who is not a member of Local 392, but is a memberof Local 59, a sister local of the United Association thatis located in the Cincinnati area. Over the years, howev-er, he has used the hiring hall of Local 392 on numerousoccasions.Pursuant to its collective-bargaining agreementsthroughout the period in question the Respondent hasmaintained an exclusive hiring hall. The relevant hiringhall provisions of those agreements require that the Re-spondent maintain "an appropriate registration facility""where [Q]ualified applicants shall be registered on theappropriate craft out-of-work list in the order of timeand date of registration" as reflected on the individual'sregistration form. The contracts further provide for theutilization of the out-of-work lists on a first in, first outbasis so that the first man registered shall be the firstman referred.3In an obvious effort to keep its membersand job registrants apprised of those specific contractterms, the language quoted above, as well as the rest ofthe provisions in the Respondent's collective-bargainingagreements on the operation of its hiring hall, appears in2 The current contract is effective until May 31, 1982.3 With certain limited exceptions not relevant here.a large scale photocopy notice which is posted in aprominent position at the union hall.Notwithstanding the foregoing contractural require-ments, Business Manager Sullivan acknowledged thatfrom August 1977 to January 1979 the Respondent madeno effort to maintain a summary out-of-work list, butrelied instead on only the registration forms which thejob applicants submitted and which it kept in alphabeti-cal order in an office file cabinet. In an explanation forthe Respondent's resort to the latter practice Sullivantestified that the period from August 1977 to January1979 was one of full employment for the Union's mem-bers and that rather than utilize a summary out-of-worklist he used a variety of methods to fill the high volumeof job requests which came to the union hall. Thus, ac-cording to Sullivan, when he was unable to fill a con-tractor's order from the number of men present in thehiring hall on the day he received the request, he some-times telephoned Plumbers Local No. 59, a sister affiliateof the United Association and solicited its help in secur-ing plumbers. Sullivan further testified that, in additionto the latter source, he sometimes called upon other af-filiates of the International, viz, Local 108, Hamilton,Ohio, Local 162, Dayton, Ohio, Local 510, Middletown,Ohio, and others, where he knew of his own personalknowledge that their membership was experiencing un-employment. Sullivan further testified that from time totime he filled some orders by notifying persons whom heknew, again of his own knowledge, were about to be laidoff and would therefore be available shortly.Finally, ac-cording to Sullivan, if there happened to be any "travel-ers"4in the hiring hall at the time a work request wasreceived, he would utilize them to fill the order.None of the foregoing methods of filling job requestswas provided for in any provision of the Respondent'scontracts, or described in any notice to members or tothose who signed the work roster at the Respondent'shiring hall. Only the contractual requirements set forthabove were posted there for the guidance of membersand job applicants. Moreover, not only did the Respond-ent not maintain an out-of-work list, but it also appearsfrom the record that the application for registrationwhich a jobseeker filled out when he came to the hiringhall was good only for the day it was completed. Thus,Sullivan testified, "[By] receiving the application I knowthat they're [the job seekers] in the hallway [at thattime]." Similarly, at another point in his testimony, thebusiness manager stated, "[I]f we have someone in thehall that morning [and a work request comes in] ...werefer them."On March 13, 1978, McKibben, the Charging Partyherein, came to the Respondent's hall and filled out anapplication for registration. A work request for weldershad just been received from Kaiser. Sullivan offered torefer McKibben to Kaiser for a welding job, but thelatter declined the offer on the ground that he did nothave a welding certificate. Thereafter, McKibben wasnot referred to any other job. However, subsequent tothat date the Respondent received many requests for4 A "traveler" was a member of another local of the International whowas seeking work in the Cincinnati area.420 JOURNEYMEN PIPE FITTERS LOCAL NO. 392nonwelder pipefitters. Sullivan acknowledged that Kaiseralone requested in excess of 200 nonwelder pipefitterssuch as McKibben.The General Counsel contends that, if the Respondenthad adhered to its contractual responsibilities and main-tained a summary out-of-work list rather than merelystoring the registration forms in a file cabinet, McKib-ben's name would have been on such a list and that, inthe light of the foregoing statistics, he would have beenreferred out to a nonwelder pipefitter job after his initialregistration on March 13. This allegation is denied by theRespondent.B. The Alleged Violation of the ActThe Board has held that a union which has an exclu-sive hiring hall must represent all individuals who seekto utilize that hall in a fair and impartial manner. Interna-tional Brotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers Local Lodge No. 169,AFL-CIO (Riley Stoker Corporation), 209 NLRB 140,144-145, 150 (1974). The Board has also held that it is abreach of that duty of fair representation when a unionacts in contravention of its contract. Miranda Fuel Com-pany, Inc., 140 NLRB 181, 188-190 (1962). It is clear thatthe procedures which Business Manager Sullivan used inoperating the hiring hall after April 1977 were contraryto the quoted provisions of the Respondent's collective-bargaining agreement with the MCA. No evidence wasproferred to establish that those terms had ever beenmodified by the parties. Nor was there any evidence thatthe referral system which Sullivan utilized betweenAugust 1977 and January 1979 was a practice in whichany employer had acquiesced. Consequently, in denyingto job applicants the contractual right of being referredon a first in, first out basis, the Respondent breached itsduty of fair representation. Miranda Fuel, supra; LocalUnion No. 725 of the United Association of Journeymenand Apprentices of the Plumbing & Pipefitting Industry ofthe United States and Canada, AFL-CIO (Powers Regula-tor Company), 225 NLRB 138, 143 (1976).The Board has further held that a union which oper-ates a hiring hall without the use of objective criteria inmaking referrals engages in arbitrary conduct that is vio-lative of its duty of fair representation. Local Union Vo.174, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Totem Beverages,Inc.), 226 NLRB 690, 699-700 (1976); Riley Stoker, supra.In the present case, Sullivan, as the Respondent's agent,used his unfettered discretion in making referrals. Apartfrom the use of the out-of-work lists of sister locals,there were no obvious standards applied to the methodwhereby Sullivan filled some jobs by selecting unionmembers who were then at work, but whom he person-ally knew were about to be laid off. None of these meth-ods met any objective criteria, and, by their utilization,the Respondent failed to adhere to the requirement thatdiffering treatment of individuals in the referral processcan only be based on relevant distinctions among the ap-plicants.Finally, there was no evidence that the Respondentever notified any of the job applicants that it was depart-ing in any manner from the referral system establishedby its collective-bargaining agreements. Those whosought to utilize its hiring hall were never told that thereferral system actually in use during the period in ques-tion did not comply with the terms of the contract eventhough those terms were posted in the hiring hall. TheRespondent's failure to do so was arbitrary and in breachof its duty to keep the job applicants informed and torepresent them fairly. Local No. 324, International Unionof Operating Engineers, AFL-CIO (Michigan Chapter, As-sociation General Contractors of America, Inc.), 226NLRB 587 (1976); Miranda Fuel, supra.In the present case, on March 13, 1978, McKibbencame to the Respondent's hiring hall and completed anapplication for registration. That same morning he wasoffered a referral to a Kaiser job as a welder. WhenMcKibben declined this offer because he did not feelqualified for such work, the Respondent made no at-tempt to give him another opportunity for employment.The Respondent did not contend that McKibben everwithdrew his registration for work. Consequently, hewas entitled to be considered for the next opportunitywhich came along on a first in, first out basis. Althoughthe Respondent acknowledged that during the periodsubsequent to McKibben's registration Kaiser alone re-quested in excess of 200 nonwelder pipefitters, such asMcKibben, the latter was never called by the Respond-ent to fill one of those jobs. Business Manager Sullivanconceded that throughout this period the Union was notkeeping a summary out-of-work list. Instead, as describedby Sullivan, the registration forms were merely filed al-phabetically in the office of Local 392.There was no testimony which established that any usewas made of the job requests that were filed away in thisfashion. In fact, Business Manager Sullivan testified thathe filled job requests throughout the period by referringout those applicants who were in the hiring hall on theparticular day that an employer's request came to his at-tention, by calling on other locals for their assistance insecuring pipefitters to fill job requests, and by relying onhis own knowledge as to who might be available shortlyon jobs that were being completed. There was no clearevidence that Sullivan ever went to the file cabinetwhere the registration forms were purportedly filed.From Sullivan's own testimony it would appear that onmost occasions during the period in question if a job ap-plicant was not in the hiring hall on the day a contrac-tor's request was received that individual never receiveda referral. In any event, it is apparent from the recordherein that the Respondent's practice of merely keepingthe registration forms in a central file cabinet did notcomply with the contractual requirement that it maintainan out-of-work list. A labor union is under a duty to con-form with and adhere to lawful contractual standards inthe administration of the requirements as to registration,preferences, and referrals. The Board has held that anydeparture from those requirements which results in adenial of employment to a member falls within that classof discrimination which inherently encourages unionmembership and is a violation of Section 8(b)(2) and(I)(A) of the Act. International Association of Heat &Frost Insulators & Asbestos Workers, AFL-CIO, Local 22421 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Rosendahl, Inc.), 212 NLRB 913 (1974); InternationalBrotherhood of Electrical Workers, Local 592 (United En-gineers & Construction Co.), 223 NLRB 899, 901 (1976).5In the light of the findings set forth above, it is nowfound that the Respondent offered no valid justificationfor failing to maintain an out-of-work list which wouldhave assured McKibben, and other job applicants similar-ly situated, of their contractual right to be referred aheadof other applicants who registered later than they did.By such conduct the Respondent breached its duty offair representation of McKibben and other job applicants.Consequently, it is now found that on the facts presenthere the Respondent violated Section 8(b)(1)(A) and (2)of the Act as alleged in the complaint.CONCLUSIONS OF LAWI. Local 392 is a labor organization and the Employeris engaged in commerce, all within the meaning of theAct.2. The Respondent and the Employer have been par-ties to collective-bargaining agreements whereby the Re-spondent operates an exclusive hiring hall and referralsystem for the referral of employees by the Respondentto work for Kaiser and other employers.3. The aforesaid contract requires that the Respondentmaintain an out-of-work list for those job applicants whoare awaiting referral. During the period from August1977 to January 1979, the Respondent failed to maintainthis list and also failed to observe any objective criteriain referring applicants for employment. By such conductthe Respondent did not represent fairly those applicantssuch as McKibben, to whom it owed this duty, and itthereby violated Section 8(b)(l)(A) and (2) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(b)(1)(A)and (2) of the Act, it will be recommended that it be or-dered to cease and desist therefrom and that it take cer-tain affirmative action to effectuate the policies of theAct.Having found that the Respondent unlawfully causedGary McKibben to be denied referral to work from andafter March 13, 1978, it will be recommended that theRespondent be ordered to make him whole for any lossof earnings suffered as a result of the discrimination5 Cf. L. R.B. v. International Association of Bridge, Structural and Or-namental Iron Workers. Local 433 [The Associated General Contractors ofCalifornia, Inc.], 600 F 2d 770 (9th Cir. 1979), where the Court stated at777:The Union's collective bargaining agreement contained an explicitand unambiguous procedure governing the dispatch of job appli-cants. The Board's uncontested findings showed that the Union'sbusiness agents made 76 referrals in violation of the terms of theagreement.... The Union offered no reasons, legitimate or other-wise, to justify its practices. In these circumstances we conclude thatthe Union's arbitrary display of power violated §§(b)(I)(A) and8(b)(2) of the Act. ...As the Board found, the natural and foresee-able consequences of a system by which the Union's agents arbitrar-ily dispensed their patronage was to encourage loyalty of the job ap-plicants to the Union and its agents.against McKibben by payment to him of a sum of moneyequal to that which he normally would have earned aswages from the date of the discrimination against himuntil April 27, 1979,6 less net earnings during suchperiod. Loss of earnings shall be computed as prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950), plusinterest as set forth in Isis Plumbing & Heating Co., 138NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977).Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER7The Respondent, Journeymen Pipe Fitters Local No.392, affiliated with the United Association of Journey-men and Apprentices of the Plumbing and Pipe FittingIndustry of U.S. and Canada, AFL-CIO, its officers,agents, and representatives, shall:1. Cease and desist from:(a) Operating an exclusive hiring hall and referralsystem for referral of employees to Kaiser Engineers,Inc., and other employers without the use of an out-of-work list and without any objective criteria or standardsand in a discriminatory manner.(b) Failing and refusing to refer Gary McKibben towork as an employee of Kaiser, or of any other employ-er, pursuant to the operation of an exclusive hiring halland referral system for the referral of employees to em-ployers without resort to an out-of-work list and withoutany objective criteria and in a discriminatory manner,thereby causing or attempting to cause those employersto deny McKibben employment.(c) In any like or related manner restraining or coerc-ing employees or applicants for employment in the exer-cise of the rights guaranteed them by Section 7 of theAct.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Make whole Gary McKibben in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allhiring hall records, dispatch lists, referral cards, andother documents necessary to analyze and compute theamounts of backpay due McKibben under the terms ofthis Order.(c) Operate the Respondent's hiring hall and referralsystem in a nondiscriminatory manner based on objectivecriteria and standards.(d)Post at its main office in Cincinnati, Ohio, and at itsmeeting places for members or applicants for referral6 In his complaint the General Counsel alleges that the discriminationagainst McKibben continued only until this date.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the Naitonal Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, he adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.422 JOURNEYMEN PIPE FITTERS LOCAL NO. 392copies of the attached notice marked "Appendix."8Copies of said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed by the Re-spondent's representative, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-' In the event that this Order is enforced by a Judgment of a UnitedStates Court of, Appeals, the W, rds in the notice reading "Posted byOrder of the National Labor Relations Board" shall read i'osled P'ursu-ant to a Judgment f the United States Court of Appeals Enforcing anOrder of the National Labor Relations Hoard"tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other materi-al.(e) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order. whatsteps the Respondent has taken to comply herewith.423